DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Claim Objections
Claims 1, 10, 49 and 59 are objected to because of the following informalities:
In claim 1, "a centrifuge and a blood component separator" in lines 6-7, should be changed to – the centrifuge and the blood component separator --. 

In claim 10, " a centrifuge, a blood separation device and an irradiation
device" in lines 3-4, should be changed to – the centrifuge, the blood separation device and the irradiation device--. 
In claim 49, "a centrifuge" in line 10, should be changed to – the centrifuge--. 
In claim 59, it should renumbered to claim 50.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first tubing segment, a second tubing segment, a third tubing segment” in claim 1 and “a fourth tubing segment” in claim 2 and “a fifth tubing segment” in claim 3 and “a sixth tubing segment” in claim 5 and “a durable
hardware component, a separation chamber, a first tubing segment, a second tubing segment” in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 1-19 and 46-50 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Westberg et al. US 20020091057 A1) [cited in the IDs filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a first tubing segment for receipt of plasma configured to be mountable in both a centrifuge and a blood component separator, the first container and second container each having an upper portion and a lower portion when mounted in the centrifuge and blood component separator; c) a third container connected to the lower end of the first container by a second tubing segment for receipt of packed red blood cells; d) a fourth container connected to the first container by a third tubing segment for receipt of buffy coat and configured to be mountable in an irradiation device” along with all other limitations of the claim. 
As to claim 10, the prior arts alone or in combination fail to disclose the claimed limitations such as, “packed red blood cells at the lower end of the first container, and buffy coat intermediate the layers of plasma and packed red blood cells; c) loading the first container onto the blood separation device; d) expressing plasma from the upper end of the first container through the first tubing segment and into the second container; e) expressing packed red blood cells from the lower end of the first container through the second tubing segment and into the third container; f) retaining the buffy coat in the first container; g) adding plasma from the second container and/or saline to the first container to dilute the buffy coat retained in the first container and to achieve a target hematocrit and volume for the diluted buffy coat; h) flowing the diluted buffy coat through the third tubing segment and into the fourth container; i) adding photoactivation agent to the diluted buffy coat; j) loading the fourth container onto the irradiation device; k) irradiating the fourth container” along with all other limitations of the claim. 
As to claim 49, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the whole blood in the separation chamber by operation of the centrifuge and configured to be received in a treatment chamber of an irradiation device, and a second tubing segment for flawing buffy coat from the separation chamber onto the collection container, the durable hardware component further comprising a centrifuge configured to receive the separation chamber of the fluid flow circuit; one or more pumps for flowing whole blood through the first tubing segment to the separation chamber and flowing buffy coat through the second tubing segment into the collection container; an irradiation device having a treatment chamber configured to receive the collection container, and a programmable controller for automatically operating the one or more pumps, the centrifuge and the irradiation device” along with all other limitations of the claim. 


Westberg et al. only teaches: The blood processing device 14 and controller 16 are intended to be durable items capable of long term use. In the illustrated and preferred embodiment, the blood processing device 14 and controller 16 are mounted inside a portable housing or case 36…¶0062; The flow set 12 is intended to be a sterile, single use, disposable item. As FIG. 2 shows, before beginning a given blood processing and collection procedure, the operator loads various components of the flow set 12 in the case 36 in association with the device 14. The controller 16 implements the procedure based upon preset protocols…¶0065.

Claims 2-9, 11-19, 46-48 and 50 are allowable due to their dependencies. 
The closest references, Westberg et al. alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886